DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5, 6, and 9 have been amended. Claim 6 objection has been withdrawn. Claims 1-21 are currently pending. 

Response to Arguments

Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Tang in view of Sengoku does not teach an “input serial communication port having at least two conductors” of claims 1 & 9, the Examiner respectfully disagrees.

Tang discloses a monitoring device (Figs. 3A-C, Lower/Upper Transceiver) on a serial two-wire interface ([0036], “the "two wires" means two wires extending from one side of the transformer 401, and two wires extending from the other side of the transformer 401”) bus that is capable of performing binary mode data transmissions on each wire (i.e. conductor) of the bus ([0037], “the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL”). While Applicant argues that the two-wire interface of Tang is only a single conductor and not two conductors, the claim does not explicitly state what a conductor is (i.e. is it a terminal, wire, bus interface, etc.?). Furthermore, Tang discloses that the two-wire interface (Fig. 3B, 201) of the device of Tang comprises [0036], “the connection between the two neighboring monitor devices, such as 200-(1) and 200-(2), can be accomplished by connecting the pair of output terminals in monitor device 200-(1) with the pair of input terminals in monitor device 200-(2) with a transformer 401 inserted there between”. Thus, Tang discloses that the interface is a pair of terminals ([0038], “each monitor device 200 includes a lower interface port 201 (input pair of terminals) and an upper interface port 202 (output pair of terminals), each port configured to receive two-wire connection”), wherein each terminal can be interpreted as a single conductor (i.e. pair of terminals would thus be two conductors). 

Regarding Applicant’s arguments that Tang in view of Sengoku does not teach a serial mode of communication of claims 1 & 9, the Examiner respectfully disagrees. 

Tang further discloses that the bus system between the devices is a daisy-chained bus system ([0040], “when all the monitor devices 200-(1) to 200-(N) are in the communication ON state, the data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data”). While Applicant argues that the daisy-chained bus system is not a serial mode of communication, the claim limitation does not explicitly state what is a serial mode (i.e. does a serial mode use a serial protocol, have multiple devices serially connected via a bus, etc.). Since each device (See Tang: Figs. 3A-C, 200) is coupled to each other serially via bus interfaces, that means that the communication system can be broadly interpreted as a serial mode of data transmission (i.e. daisy-chained mode) and would read on the claim limitations. 
Furthermore, the secondary reference Sengoku was incorporated in the prior Office Action U.S.C. 103 rejection in combination with Tang to disclose a I2C bus system (See Sengoku: Figs. 4 & 5, I2C Bus) wherein I2C is a serial communication protocol ([0013], “The two-wire serial bus may support communications using I2C protocols in the second mode of operation”). Since both Tang (See Tang: Figures 3A-C, Two Wire Bus) and Sengoku (See Sengoku: Figures 4 & 5) disclose two wire bus communication systems, it would have been obvious that combining the two-wire I2C serial protocol of Sengoku with the two-wire bus of Tang would result in a bus system that uses serial communication protocol, which would read on the claim limitations. 

Applicant’s arguments with respect to claim(s) 1 & 9 limitations of transitioning from a serial mode to binary mode based on a serial command have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2017/0010329) in view of Sengoku (US 2017/0220518) and further in view of Sengoku (US 2018/0062887), herein Sengoku2.

Regarding claim 1, Tang teaches a method comprising: receiving information via an input serial communication port (Fig. 3A, Lower/Upper Transceiver) of a control circuit (Fig. 3A, 200-(1)), the input serial communication port having at least two conductors (Paragraph 0037, two-wire interface provides a robust differential pair communication channel in a battery monitoring system.  Here, the two-wire interface means two wires Pos and Neg); in a serial mode of the control circuit (Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data); and in a binary mode of the control circuit (Paragraph 0045, The communication logic 208 is provided to serve three functions, which are to convert the pulsating signal to binary signal, to control and process the flow of information between the up-stream transmission and down-stream transmission, and to convert the binary signal to the pulsating signal), conforming an operation of the control circuit in response to a state of at least one of the two conductors (Paragraph 0046, The special code in the binary signal is generated by the MCU 101, and special code in the binary signal is converted to the special code in pulsating signal in COM 102... When the special code is detected, the signal detector 500 sends a wakeup signal to all the elements provided in the monitor device to power up the monitor device from the shutdown state).
Tang teaches a monitoring device on a serial two-wire interface bus that is capable of performing binary mode data transmissions on each wire (i.e. conductor) of the bus. Tang does not explicitly teach a serial data transmission mode that includes buffering a received signal and parsing the received signal according to a serial protocol. 
Sengoku teaches in a serial mode of the control circuit, buffering the information as the information is received (Fig. 17, 1706, Buffer; Paragraph 0114, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits), parsing the information according to a serial protocol (Fig. 18, Parsing Signals), and processing the information according to the serial protocol (Paragraph 0118, Based on the type of communication transaction involved, the CCIe-capable device 1722 may encode or decode data for transmission on both wires of the shared serial bus 430, with clock information embedded in sequences of symbols transmitted on the shared serial bus 430); transitioning from the serial mode to a binary mode of the control circuit based on data obtained from the parsing (Fig. 5, 520, Receiver Circuit; Paragraph 0069, a ternary number representative of a symbol transition number 532 in a 2-wire, 12-symbol interface can be converted to a binary number output data bits 530); and a binary mode of the control circuit (Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 
Tang teaches a two terminal conductor bus. Sengoku teaches transitioning from ternary serial data to binary data. Neither Tang nor Sengoku explicitly teach transitioning from a ternary serial command to a binary command.
Sengoku2 teaches transitioning from the serial mode to a binary mode (Fig. 4, Serial Data 418 to Binary Data Output 430; Paragraph 0066, transmitter 400 and receiver 420 may be adapted for use with a serial bus that has two or more signal wires 418… Paragraph 0133, The received word may be a binary word with twenty bits) of the control circuit (Fig. 4, 420, Receiver Control Circuit) based on a serial command (Fig. 9, Control Word with Command Segment) obtained from the parsing (Paragraph 0075, A data structure may be designed to support transmission of control information, signaling and commands… an interface that provides a symbol transition that encodes a ternary number involves a mapping to binary data that can yield control bits in additional to the desired data field).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sengoku2 and include serial to binary transitions for command frames.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the bus system to use different types of bus protocol frames and communication data formats, thus complying industry-specific protocol requirements for a diverse range of protocols (See Sengoku2: Paragraph 0075).

Regarding claim 2, the combination of Tang/Sengoku/Sengoku2 teaches the method of claim 1. Tang teaches wherein the conforming an operation of the control circuit includes changing a parameter of the control circuit in response to a pulse received on a first conductor of the at least two conductors (Paragraph 0045, The communication logic 208 is provided to serve three functions, which are to convert the pulsating signal to binary signal, to control and process the flow of information between the up-stream transmission and down-stream transmission, and to convert the binary signal to the pulsating signal). 

Regarding claim 3, the combination of Tang/Sengoku/Sengoku2 teaches the method of claim 2. Tang teaches wherein changing the parameter includes changing the parameter by an increment, wherein a value of the increment is based on a width of the pulse (Paragraph 0037, pulsating signal is formed by a rising edge and a falling edge with a varying interval or a varying pulse duration between the edges.  A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time)).

Regarding claim 4, the combination of Tang/Sengoku/Sengoku2 teaches the method of claim 1. Tang teaches the method including the serial mode of the control circuit (Paragraph 0040, when all the monitor devices 200-(1) to 200-(N) are in the communication ON state, the data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data) in response to simultaneously receiving a first pulse on a first conductor of the at least two conductors and a second pulse on a second conductor of the at least two conductors (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level, so that the communication channel uses only two levels).
Tang does not explicitly teach the method including transitioning from the binary mode of the control circuit to the serial mode of the control circuit.
Sengoku teaches the method including transitioning from the binary mode (Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first) of the control circuit to the serial mode of the control circuit (Paragraph 0012, Four signaling states may be defined for the two-wire serial bus.  Each digit of the ternary number may select a next symbol to be transmitted on the two-wire serial bus from one of three available symbols). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 5, the combination of Tang/Sengoku/Sengoku2 teaches the method of claim 1. Tang does not explicitly teach the method including transitioning from the serial mode to the binary mode in response to a change in value of a memory location readable by the control circuit.
Sengoku teaches the method including transitioning from the serial mode to the binary mode (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522… conversion from data bits 510 to transition numbers at a transmitter 500 and then from transition numbers to data bits 530 at a receiver 520) in response to a change in value of a memory location readable by the control circuit (Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 6, the combination of Tang/Sengoku/Sengoku2 teaches the method of claim 5. Tang does not explicitly teach including, in the serial mode, passing first information configured to change the value of the memory location.
 Sengoku teaches the method including, in the serial mode, passing first information (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522… conversion from data bits 510 to transition numbers at a transmitter 500 and then from transition numbers to data bits 530 at a receiver 520) configured to change the value of the memory location (Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits; i.e. ternary numbers in the buffers are changed based on received data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 7, the combination of Tang/Sengoku/Sengoku2 teaches the method of claim 1. Tang teaches including, in the serial mode, passing information received at the input serial communication port to a down-stream device via a serial bus coupled to the control circuit (Fig. 3A; Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data.  The transmission of the date from MCU 101 toward monitor device 200-(N) is called an up-stream transmission); and in the binary mode (Paragraph 0045, communication logic 208 is provided to serve three functions, which are to convert the pulsating signal to binary signal, to control and process the flow of information between the up-stream transmission and down-stream transmission), not passing information received at the input serial communication port to the down-stream device (Paragraph 0041, When one monitor device 200 in the daisy chain is shutdown, or its communication channel is disabled, the data flow is blocked by that monitor device.  The MCU 101 cannot communicate with any of the monitor devices 200 beyond the shutdown monitor device, or the monitor device whose communication channel is disabled).

Regarding claim 8, the combination of Tang/Sengoku/Sengoku 2 teaches the method of claim 1. Tang teaches including, in the serial mode, passing the information along to an output serial communication port of the control circuit, the output serial communication port having at least two conductors (Fig. 3A; Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data.  The transmission of the date from MCU 101 toward monitor device 200-(N) is called an up-stream transmission). 

Regarding claim 9, Tang teaches a circuit (Fig. 3A, 200-(1)) comprising: processing logic (Fig. 3B, 208, Communication Logic) including a serial interface circuit (Fig. 3B, 201; Paragraph 0038, Referring to FIG. 3B, each monitor device 200 includes a lower interface port 201 (input pair of terminals) and an upper interface port 202 (output pair of terminals), each port configured to receive two-wire connection); and a peripheral circuit coupled with the processing logic (Figs. 3A & 3B, 207/209, Upper and Lower Transceivers); wherein the processing logic is configured to receive information via the serial interface circuit from a serial bus, the serial bus having at least two conductors (Paragraph 0037, signal interfaces provide a hard wired connection between the two devices and it is possible to be replaced by register control through the SPI interface 105); wherein, in a first mode (Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data); and wherein, in a second mode, the processing logic is configured to change a state of operation of the peripheral circuit in response to a state of at least one of the two conductors of the serial bus (Paragraph 0046, The predetermined data of special code is a consecutive 15 pulses, for example.  The special code in the binary signal is generated by the MCU 101, and special code in the binary signal is converted to the special code in pulsating signal in COM 102).
Tang teaches a monitoring device on a serial two-wire interface bus that is capable of performing binary mode data transmissions on each wire (i.e. conductor) of the bus. Tang does not explicitly teach a serial data transmission mode that includes buffering a received signal and parsing the received signal according to a serial protocol. 
Sengoku teaches wherein, in a first mode, the processing logic is configured to buffer (Fig. 17, 1706, Buffer; Paragraph 0114, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits), parse (Fig. 18, Parsing Signals) and process the information (Paragraph 0118, Based on the type of communication transaction involved, the CCIe-capable device 1722 may encode or decode data for transmission on both wires of the shared serial bus 430, with clock information embedded in sequences of symbols transmitted on the shared serial bus 430); wherein the processing logic is configured to transition from the first mode to a second mode based on a serial data obtained from parsing and processing the information (Fig. 5, 520, Receiver Circuit; Paragraph 0069, a ternary number representative of a symbol transition number 532 in a 2-wire, 12-symbol interface can be converted to a binary number output data bits 530); and a second mode (Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 
Tang teaches a two terminal conductor bus. Sengoku teaches transitioning from ternary serial data to binary data. Neither Tang nor Sengoku explicitly teach transitioning from a ternary serial command to a binary command.
Sengoku2 teaches wherein the processing logic (Fig. 4, 420, Receiver Control Circuit)  is configured to transition from the first mode to a second mode (Fig. 4, Serial Data 418 to Binary Data Output 430; Paragraph 0066, transmitter 400 and receiver 420 may be adapted for use with a serial bus that has two or more signal wires 418… Paragraph 0133, The received word may be a binary word with twenty bits) based on a serial command (Fig. 9, Control Word with Command Segment) obtained from the parsing and processing the information (Paragraph 0075, A data structure may be designed to support transmission of control information, signaling and commands… an interface that provides a symbol transition that encodes a ternary number involves a mapping to binary data that can yield control bits in additional to the desired data field).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku2 and include serial to binary transitions for command frames.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the bus system to use different types of bus protocol frames and communication data formats, thus complying with diverse and industry-specific protocol requirements (See Sengoku2: Paragraph 0075).

Regarding claim 10, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 9. Tang further teaches wherein the peripheral circuit includes a voltage regulator (Paragraph 0038, Monitor device 200-(2) operates at one battery voltage higher than monitor device 200-(1).  For example, when one battery produces a voltage Vp, the first monitor device 200-(1) operates under the voltage range of 0-Vp… there will be a potential difference of Vp in the operation range between the neighboring two monitor devices.  Each monitor device needs some form of a potential level shifter or an isolator between the upper side monitor device and the lower side monitor device).

Regarding claim 11, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 10. Tang teaches wherein the peripheral circuit, in the second mode and in response to a first state of a first conductor of the serial bus, is configured to command a voltage output increase of the voltage regulator (Paragraph 0037, A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time).  When the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01", and when the pulse duration is 4T, the pulsating signal carries the binary information of "10").

Regarding claim 12, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 11. Tang teaches wherein the peripheral circuit, in the second mode and in response to a first state of a second conductor of the serial bus, is configured to command a voltage output decrease of the voltage regulator (Paragraph 0037, COM 102 converts a binary signal supplied from MCU 101 through an interface 105, such as SPI interface, into a pulsating signal to be supplied to two-wire daisy chain communication system comprising a series connection of monitor devices 200-(1) to 200-(N), N being a positive integer greater than one.  The pulsating signal is formed by a rising edge and a falling edge with a varying interval or a varying pulse duration between the edges).

Regarding claim 13, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 9. Tang teaches wherein the processing logic, in the second mode and in response to a first conductor of the serial bus and a second conductor of the serial bus both having a first state (Paragraph 0040, when all the monitor devices 200-(1) to 200-(N) are in the communication ON state, the data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data), is configured to the first mode (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level, so that the communication channel uses only two levels).
Tang does not explicitly teach the method including transitioning from the binary mode of the control circuit to the serial mode of the control circuit.
Sengoku teaches wherein the circuit is configured to transition the processing logic to the first mode (Paragraph 0012, Four signaling states may be defined for the two-wire serial bus.  Each digit of the ternary number may select a next symbol to be transmitted on the two-wire serial bus from one of three available symbols… Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 14, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 9. Tang does not teach transitioning from a first mode to a second mode in response to a change of memory location. 
Sengoku teaches the circuit including a memory (Paragraph 0112, transceiver 1714, 1734 may include storage used to maintain status configuration and to provide data buffers); and wherein the processing logic, in the first mode (Paragraph 0110, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits), is configured to change a memory location of the memory from a third state to a fourth state in response to a parsed command of the information (Paragraph 0114, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits); and wherein the processing logic and the peripheral circuit are configured to transition from the first mode to the second mode (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522… conversion from data bits 510 to transition numbers at a transmitter 500 and then from transition numbers to data bits 530 at a receiver 520) in response to the change of the memory location from the third state to the fourth state (Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 15, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 14. Tang teaches wherein the processing logic, in the second mode and in response to a first conductor of the serial bus and a second conductor of the serial bus both having a first state (Paragraph 0037, the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01", and when the pulse duration is 4T, the pulsating signal carries the binary information of "10").
Tang does not explicitly teach changing a memory location.
Sengoku teaches wherein the processing logic, in the second mode and in response to a first conductor of the serial bus and a second conductor of the serial bus both having a first state (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522), is configured to change the memory location from the fourth state to the third state (Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 16, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 15. Tang teaches the first mode (Paragraph 0040, when all the monitor devices 200-(1) to 200-(N) are in the communication ON state, the data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data) in response to the change from the fourth state to the third state (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level, so that the communication channel uses only two levels).
Tang does not explicitly teach the method including transitioning from the binary mode of the control circuit to the serial mode of the control circuit.
Sengoku teaches wherein the processing logic and the peripheral circuit are configured to transition from the second mode to the first mode (Paragraph 0012, Four signaling states may be defined for the two-wire serial bus.  Each digit of the ternary number may select a next symbol to be transmitted on the two-wire serial bus from one of three available symbols… Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first) in response to the change of the memory location from the fourth state to the third state (Paragraph 0112, transceiver 1714, 1734 may include storage used to maintain status configuration and to provide data buffers). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 17, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 9. Tang teaches wherein the peripheral circuit includes a parameter (Paragraph 0037, A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time)); wherein the peripheral circuit, in the second mode and in response to a first state of a first conductor of the serial bus, is configured to increase a value of the parameter (Paragraph 0037, pulsating signal is formed by a rising edge and a falling edge with a varying interval or a varying pulse duration between the edges); and wherein the peripheral circuit, in the second mode and in response to a first state of a second conductor of the serial bus, is configured to decrease a value of the parameter (Paragraph 0037, When the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01").

Regarding claim 18, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 17. Tang teaches wherein the parameter is a voltage setpoint (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level) of a voltage regulator (Paragraph 0041, Each of the monitor devices receives its power from the corresponding connected battery 300).

Regarding claim 19, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 17. Tang teaches wherein the parameter is a count value of a counter circuit (Paragraph 0046, signal detector 500 monitors the lower interface port (DataL) 201 and detects a predetermined data of a special code during the shutdown period, i.e., the communication OFF status.  The predetermined data of special code is a consecutive 15 pulses).

Regarding claim 20, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 17. Tang teaches wherein the parameter is a timer preset value of a timer circuit (Paragraph 0037, A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time)).

Regarding claim 21, the combination of Tang/Sengoku/Sengoku2 teaches the circuit of claim 17. Tang teaches wherein a width of a pulse in the first state of either the first conductor or the second conductor determines a magnitude of change of the value of the parameter (Paragraph 0037, When the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01", and when the pulse duration is 4T, the pulsating signal carries the binary information of "10").  

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0046595 to Pitigoi-Aron discloses transitioning from ternary text to binary symbols based on a command code (See Pitigoi-Aron: Paragraph 0081). 
US PGPUB 2019/0102328 to Tailliet discloses that I2C is a binary protocol (See Tailliet: Paragraph 0029). 
US PGPUB 2016/0371157 to Mishra discloses a two-wire bus (See Figure 2A) capable of performing binary data communications (See Paragraph 0043). 
US PGPUB 2017/0109305 to Liu discloses binary pulse data transmission in an I2C bus system (See Paragraph 0024).
US Patent 8,667,194 to Dybsetter discloses a two-wire interface with data transmission of consecutive bits indicating a binary value (See Col. 3, Lines 40-45).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184